Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 6, 2020

                                      No. 04-19-00458-CV

                                  Frederick Stanton DUNCAN,
                                            Appellant

                                                 v.

                                    Shanna Nicole DUNCAN,
                                           Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-18794
                        Honorable David A. Canales, Judge Presiding


                                         ORDER

        The reporter’s record was due on November 18, 2019. See TEX. R. APP. P. 35.1. After
the record was not timely filed, on December 3, 2019, this court notified court reporter Luis
Duran Jr. that the reporter’s record was late and he must file a notification of late record by
December 13, 2019, or the reporter’s record not later than January 2, 2020. See id. R. 37.3(a)(1).
To date, this court has not received a notification of late record and the reporter’s record has not
been filed.
     We ORDER court reporter Luis Duran Jr. to file the reporter’s record in this court within
TEN DAYS of the date of this order. See id. R. 35.3(c).
         If the reporter’s record is not filed as ordered, a show cause order shall issue directing
Luis Duran Jr. to appear on a day certain and show cause why he should not be held in contempt
for failing to file the record. See TEX. R. APP. P. 35.3(c); see also TEX. GOV’T CODE ANN.
§ 21.002 (West 2004) (authorizing contemnor punishment up to “a fine of not more than $500 or
confinement in the county jail for not more than six months, or both such a fine and confinement
in jail”); Johnson v. State, 151 S.W.3d 193, 195–96 (Tex. Crim. App. 2004) (noting the court’s
previous action holding a court reporter in contempt for “repeatedly fail[ing] to prepare and file
the record” and “order[ing] him incarcerated . . . until the record was finished”).
        We direct the clerk of this court to cause a copy of this order to be served on Luis Duran
Jr. by certified mail, return receipt requested, with delivery restricted to addressee only, or give
other personal notice of this order with proof of delivery.
        Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX. R. APP. P. 35.3(c), we direct the clerk of this court to
deliver a copy of this order to the Honorable David Canales, Presiding Judge of the 73rd District
Court.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court